Action to recover damages for death of plaintiff’s intestate due to alleged negligence of the defendants, causing a collision between the motor trucks of the defendants, by reason of which the truck of the defendant The City of New York struck and killed plaintiff’s intestate. The action was previously discontinued as against the defendant Milk Transportation Corp. on settlement by that defendant. Judgment for plaintiff entered on verdict against the defendant The City of New York unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, Glennon, Untermyer and Dore, JJ.